DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/20/2020 has been entered.   Claims 1-15, 17-21 are pending in the application with claims 1, 3, 4 amended, claims 2, 4, 6, 8, 10, 12, 14, 17-20 withdrawn, claim 16 cancelled, and claim 21 newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejectiofn will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawayoke (JP2015107218A) using US20160278620 as an English equivalent in view of Ishii (JP 2008118568A) and Takamura et al. (US Patent No. 5,876,326, hereinafter Takamura).

In regard to claim 1, Kawayoke discloses an endoscope (9) comprising:
an imaging device (1) that is provided in a tip portion (2) of an insertion part capable of being inserted into a body cavity,
wherein the imaging device includes
a solid-state imaging element (20) that is disposed so that an image receiving surface (21) of the solid-state imaging element crosses a longitudinal axis of the insertion part (Figs. 1-2),
a substrate (40) that includes a first region portion which faces a surface of the solid-state imaging element on which connection terminals are provided and is connected to the connection terminals and a second region portion which extends from an outer end of the first region portion toward a base end side of the insertion part (Fig. 2).
Kawayoke teaches a cable (50) comprising a plurality of lead wires (52) attached to a second region portion of the substrate but does not expressly teach the specific construction of the composite wire and therefore does not teach a plurality of cables, and a composite wire, the composite wire includes a first external conductor provided around the plurality of cables, and the core wire and the first external conductor extend from the base end side of the insertion part toward a tip side of the insertion part and are connected to a cable connection surface that is one surface of the second region portion facing a base end of the insertion part.
Ishii teaches an endoscope comprising an imaging apparatus (1, Figs. 2,4) at a distal end of the endoscope.  The imaging apparatus comprises an image pickup element (14) connected to a flexible substrate (16) and a compound cable (17) extends from a proximal end of the endoscope and connects to the flexible substrate.  The compound cable is formed by twisting together a plurality of coaxial cable (17A) having an outer conductor (39) with each coaxial cable formed of a plurality of lead wires (40) having inner conductors (41) extending therethrough and connecting to the flexible substrate.  Additionally, a jumper wire (103) connects the outer conductors (39) of the coaxial cables (17A) to the flexible substrate (Fig. 2, Par. 48).  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the cable of Kawayoke with the compound cable (17) of Ishii as an alternate configuration of a signal cable for transmitting signals from the image 
Kawayoke and Ishii are silent with respect to wherein each of the plurality of cables includes a core wire and a second external conductor provided around the core wire.
Takamura teaches an analogous endoscope comprising a solid state image pickup element (128) connected to first and second substrates (129,130).  An image pickup cable (132) comprising a plurality of wires, each wire consists of a core wire (133), a first insulation layer (134), a conductive layer (135) and a second insulation layer (136).  The plurality of wires are surrounded by a conducive layer (137), which is further surrounded by a resin layer (138).  The core wire (133), conductive layer (135) and conductive layer (137) are all electrically connected to the first and second substrates (129,130), Fig. 14.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of wires of Ishii to each include a conductive layer (135) as taught by Takamura as an alternate configuration of a signal cable for transmitting signals from the image sensor to components within a handle of the endoscope.  There being no unexpected results providing each of the plurality of cables of Ishii with the conductive layer of Takamura. 

In regard to claim 3, Ishii and Takamura teaches wherein each of the cables is a shielded wire, and the second external conductor is connected to the cable connection surface of the second region portion (Takamura teaches of each of the plurality of wires having a conductive layer (135) which is electrically connected to a flexible substrate and Ishii teaches of the conductive layer being directly attached to the flexible substrate as shown in Fig. 8).

In regard to claims 5 and 7, Kawayoke teaches wherein an electronic component (44) is mounted on a surface of the second region portion opposite to the cable connection surface (Fig. 1).

In regard to claims 9, 11, 13, 15, Kawayoke teaches wherein the substrate is a flexible substrate (Par. 21).

In regard to claim 21, Kawayoke teaches wherein the connection terminals are provided between the solid-state imaging element and the first region portion, and the surface of the solid-state imaging element on which the connection terminals are provided and the first region portion directly face each other in the longitudinal axis of the insertion part (Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 7, 9, 11, 13, 15 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	February 13, 2021